Shulman, Judge.
The above-styled case, 151 Ga. App. 725, has been vacated in order to give effect to a Supreme Court directive that the decision be reconsidered in light of Kalb v. Gwinnett Commercial Bank, Case No. 58406. Since Case No. 58406 was vacated and no opinion has been rendered in that case as of yet, there is nothing before this court to reconsider. Accordingly, we adhere to our original decision and reinstate the judgment reversing the judgment of the trial court.

Judgment reversed.


Deen, C.J., and Carley, J., concur.